Citation Nr: 0907878	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-26 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 9, 
2005, for the grant of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to March 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the Veteran's application to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).  The Veteran subsequently filed a new 
application to reopen his PTSD claim that was received at the 
RO on February 9, 2005.  In an August 2006 rating decision, 
the RO granted service connection for PTSD, effective 
February 9, 2005.


FINDINGS OF FACT

1.  In a September 2000 rating decision, the RO denied the 
Veteran's application to reopen a previously denied claim for 
service connection for PTSD.  The Veteran filed a timely 
notice of disagreement with that decision.

2.  On April 1, 2003, a Decision Review Officer issued a 
statement of the case (SOC) notifying the Veteran that he 
must perfect his appeal by filing a substantive appeal within 
60 days of the letter notifying him of the SOC.

3.  No VA Form 9, Appeal to Board of Veterans' Appeals, or 
other correspondence which could be construed as a 
substantive appeal was received prior to expiration of the 60 
days. 

4.  The Veteran filed an application to reopen his claim for 
service connection for PTSD that was received at the RO on 
February 9, 2005.

5.  By an August 2005 rating decision, the RO granted service 
connection for PTSD, effective the date that the application 
to reopen the claim was received.


CONCLUSION OF LAW

An earlier effective date prior to February 9, 2005, for PTSD 
is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's PTSD claim arises from his disagreement with 
the effective date assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 
C.F.R. § 3.400 (2008).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Here, the Veteran seeks an effective date prior to February 
9, 2005, for the grant of service connection for PTSD.  
Specifically, he asserts that he is entitled to an earlier 
effective date on the grounds that he perfected a timely 
appeal of a September 2000 RO rating decision denying his 
claim.  

The record reflects that in October 1999, the Veteran filed 
an application to reopen his claim for service connection for 
PTSD.  That claim to reopen was denied in a September 2000 
rating decision.  The Veteran filed a notice of disagreement 
with the RO's denial in August 2001.  On April 1, 2003, a 
Decision Review Officer issued an SOC notifying the Veteran 
that he must perfect his appeal by filing a substantive 
appeal within 60 days of the letter notifying him of the SOC.  

The record thereafter shows that the Veteran submitted a Form 
9 that was date-stamped on February 7, 2005.  In the body of 
that Form 9, the Veteran stated the following, in pertinent 
part:

I need to know the status of my Appeals.  This 9 
form was done on 04 April 03.  I have not received 
in reply from the VARO, St. Petersburg, Fla. (03 
Feb. 05).

After filing the above Form 9, the Veteran submitted a new 
application to reopen his claim for service connection for 
PTSD, which was received at the RO on February 9, 2005.  In 
an August 2005 rating decision, the RO granted service 
connection for PTSD, effective February 9, 2005, the date 
that the application to reopen had been received.

The Veteran now asserts that he filed a timely Form 9 
perfecting his appeal on April 4, 2003.  However, no such 
substantive appeal is of record.  Indeed, the record clearly 
indicates that the Form 9, which the Veteran submitted 
appealing the prior denial of his PTSD claim, was date-
stamped on February 7, 2005.  Moreover, notwithstanding the 
Veteran's assertion that "this 9 form was done on 04 April 
03," he further stated in the body of that same form that he 
had "not received in reply from the VARO, St. Petersburg, 
Fla. (03 Feb. 05)," thereby effectively conceding that the 
appeal was not filed prior to February 2005.  

In any event, there is a presumption of regularity that 
public officers perform their duties correctly, fairly, in 
good faith, and in accordance with law and governing 
regulations.  See Marsh v. Nicholson, 19 Vet. App. 381, 385 
(2005).  Further, the United States Court of Appeals for 
Veterans Claims (Court) has consistently held that the law 
presumes the regularity of the administrative process.  See 
Marsh v Nicholson, 19 Vet. App. 381, 385 (2005); Crain v. 
Principi, 17 Vet. App. 182, 186 (2003).  Thus, the Board must 
conclude that the appeal was not timely filed and the earlier 
decision became final.

The Veteran filed an application to reopen his claim for PTSD 
on February 9, 2005.  This is the earliest date that could 
serve as a basis for the award of service connection.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The RO has, in 
fact, assigned February 9, 2005, as the effective date for 
service connection for PTSD.  Therefore, as a matter of law, 
the claim for an earlier effective date for service 
connection must be denied.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).

In denying this claim, the Board does not wish in any way to 
diminish the Veteran's heroic combat service in Vietnam, for 
which he was awarded the Combat Infantryman Badge.  Although 
it is sympathetic to the Veteran's claim, the Board is 
without authority to grant the claim on an equitable basis 
and instead is constrained to follow the specific provisions 
of law.  See 38 U.S.C.A. § 7104 (West 2002); Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  


ORDER

An earlier effective date for the grant of service connection 
for PTSD is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


